                 Case 1:20-cr-00183-RJJ ECF No. 143, PageID.759 Filed 01/27/21 Page 1 of 1

                           UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                            CRIMINAL MINUTE SHEET
USA v.       TY GERARD GARBIN                                                        DISTRICT JUDGE:           Robert J. Jonker

    CASE NUMBER                      DATE               TIME (begin/end)             PLACE                      INTERPRETER
     1:20-CR-183                     1/27/21         11:00 - 11:41 a.m.           Grand Rapids




                                                            APPEARANCES
Government:                                            Defendant:                                        Counsel Designation:
Nils Kessler / Austin Hakes                            Mark Satawa / Gary Springstead                    Retained

             TYPE OF HEARING                                DOCUMENTS                                    CHANGE OF PLEA
    Arraignment:                                   Defendant's Rights                   Charging Document:
       mute             nolo contendre                                                       ✔   Read         Reading Waived
                                                   Waiver of Indictment
       not guilty       guilty                                                          Guilty Plea to Count(s)
                                                   Other:
    Final Pretrial Conference                                                           of the Indictment
    Detention        (waived     )
                                                                                        Count(s) to be dismissed at sentencing:
    Motion Hearing
    Revocation/SRV/PV                          Court to Issue:

    Bond Violation                                 Order of Detention                    ✔    Presentence Report Ordered
✔   Change of Plea
                                               ✔   Notice of Sentencing                       Presentence Report Waived
                                                   Order Appointing Counsel              ✔    Plea Accepted by the Court
    Sentencing
    Trial                                          Other:                                     Plea Taken under Advisement
    Other:                                                                                    No Written Plea Agreement

                                                             SENTENCING

Imprisonment:                                                       Plea Agreement Accepted:            Yes   No

Probation:                                                          Defendant informed of right to appeal:         Yes    No
Supervised Release:                                                 Counsel informed of obligation to file appeal:       Yes      No

Fine: $                                                             Conviction Information:
Restitution: $                                                          Date:
                                                                        By:
Special Assessment: $
                                                                        As to Count (s):

ADDITIONAL INFORMATION:




                    CUSTODY/RELEASE STATUS                                            BOND AMOUNT AND TYPE

Remanded to USM                                                         $

CASE TO BE:                                                         TYPE OF HEARING:

Reporter/Recorder:         Glenda Trexler                            Case Manager:        S. Bourque
